EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sunit Tapapatra on 10 August 2022.
In the amendments to the claims filed 19 July 2022:
In Claim 1, the recitation in parts (i) and (ii) (lines 3 through 7 of claim 1) have been amended as follows:
1. (Currently Amended) A method of treating Salmonellosis in animals, comprising administering to an animal a composition, comprising:
(i) at least 0.01%, by weight of dry matter, and            (ii) pectic polysaccharides comprising at least 10% by weight of the RG-I polysaccharides, wherein:

	The amendment filed 19 July 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 14-17 have been canceled.
2. No new claims have been added.
3. Claims 1 and 4 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and double patenting.
	Claims 1-13 are pending in the case.	Support is seen in the specification for the claim amendments (Table 1 at page 17).
	The rejection of claims 1-13 under 35 USC 112, first paragraph, for lack of enablement for prevention of Salmonellosis in animals has been overcome by amendment. Amended claim 1 is drawn to a method of treatment.
	The rejection of claims 1-13 under 35 USC 112(b) has been withdrawn in view of the amendments and applicant’s remarks.
	The rejection of claims 1-9 and 11-13 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/855,568 (‘568) has been withdrawn since the instant application is earlier filed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wind et al (WO 2011/136634 A1, cited in IDS filed 06/01/2020). Wind et al teaches a method of preventing or treating weight reduction in elderly and infants suffering from salmonellosis via administration of pectin degradation products, wherein the pectin degradation products comprises 25 to 100 wt % of uronic oligosaccharides. There is no teaching, suggestion or motivation in Wind et al to use a mixture of rhamnoglacturonan-I and pectic polysaccharides having the sugar residues and their ratios as instantly claimed.
Therefore, pending claims 1-13 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623